DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 recites the limitation “calculating an amount of a support removal structure” in line 11, and the limitation should be corrected to “calculating an amount of [[a]] the support removal structure” referring to “a support removal structure” in lines 8-9. 
Claim 11 recites the following limitation:  
“identifying one of the plurality of interior geometries to be supported via a support removal structure and a support material during fabrication; 
calculating an amount of a support removal structure disposed within the cavity of the virtual model to support the identified one or more of the plurality of interior geometries by” in lines 8-12. The underlying terms should be corrected to be consistent with each other. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “a step of removing at least a portion of each of the first and second support removal structures via an extraction opening disposed within at least one of the plurality of exterior geometries and at least one of the plurality of interior geometries.” It is unclear whether (1) each of the first and second removal structures is removed via an (i.e., one) extraction opening (as literally means, but which is NOT fully supported by the Instant Specification, see FIGURES 2A-2F), or (2) each of the first and second removal structures is removed via a respective extraction opening (which is consistent with the Instant Specification, FIGURES 2A-2F). For the purpose of examination, either of these interpretations would read on the claim.  
Claim 18 recites the limitation “via the at least one extraction opening, removing at least a portion of each of the first and second support removal structures from the printed object.” It is unclear because when the limitation is interpreted as (1) each of the first and second removal structures are removed via one extraction opening (i.e., as “at least one extraction opening” includes a case of the only one extraction opening), it does  NOT seem to be fully supported by the Instant Specification (FIGURES 2A-2F).  When a support removal structure includes a first support removal structure and a second support removal structure, each of the first and second removal structures are removed via a respective extraction opening (i.e., at least two extraction openings are 
Claims 19 and 20 are rejected under 112(b) as being dependent from claim 18.
Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bressler et al. (US 20210347108 A1, hereinafter Bressler). 
Regarding claim 1, Bressler teaches a method of designing and printing structures for the purpose of removing a support structure from an additive manufactured object (3D-printed composite and hollow objects) (¶ [0038]: disclosed algorithms may create a 3D structure of a prescribed shape to be additively manufactured within a 3D object model, to facilitate removal of the internal support from the object, upon completion of its 3D-printing), the method comprising the steps of: 
generating a virtual model representation of an object (derived 3D model 100), the virtual model (100) including a plurality of geometries (3D including exterior geometries (body of the model 90A) opposite interior geometries (cavity inside of the hollow model 90B), such that the interior geometries (90B) at least partially define a cavity disposed within the virtual model (¶ [0039]: a hollow 3D object model; ¶ [0040]; ¶ [0053]: the left-hand side of FIG. 5A describes the realm of the intangible (denoted by 101A); FIGURES 1-4 and 5A: various 3D object models 90 embedding various cavity structures); 
identifying one or more of the plurality of geometries (cavity inside of the hollow model 90B) to be supported via a support removal structure (thread 130) during fabrication (¶ [0040]; ¶ [0053]; FIGURES 1-4 and 5A); 
calculating an amount of the support removal structure (130) to support at least one of the plurality of geometries (90), the support removal structure (130) having an overall shape and dimensions calculated based on the identified one or more of the plurality of geometries (90B) and arranged to support the identified one or more of the plurality of geometries (90B), the support removal structure (130) including at least two adjoined portions (interconnected continuous thread 130) (¶ [0039]: methods comprise deriving a central line of a hollow 3D object model, calculating reference point(s) and/or line(s) along an inner surface of the hollow 3D object model; ¶ [0041]: thread 130 may have an optimized thickness (denoted by “W”) which may be calculated to optimize the ability to remove thread 130 from within elongated tube model 90 after 3D printing it; ¶ [0044]: the skeleton may be derived by algorithms which represent 3D object 90 as being composed of 
fabricating a printed object (102) based on the virtual model (100), the printed object including the identified one or more of the plurality of geometries (90B) and the calculated amount of the support removal structure (130) (¶ [0039]: methods, particularly automated methods, are provided, as well as 3D-printed composite and hollow objects and 3D-printing systems for printing them, the parameters of the thread, such as type of curve and thickness, may be selected to ensure thread extraction without risk of tearing or knotting the thread disclosed methods may be implemented automatically, or some manual adjustments such as parameter selection may be applied to fine tune the methods; ¶ [0053]: the right-hand side of FIG. 5A describes the realm of the tangible (denoted by 101B), 3D printer 98 prints a composite tangible object 102 from its description as compound object model 100, and then the extractable materials 103, printed according to the description of complementary shape 145, 
via an extraction opening (one or more openings 130B) disposed within at least one of the plurality of geometries (90), removing at least a portion of the amount of the support removal structure (130) from the printed object (90), wherein the extraction opening (130B) provides a channel to the cavity (90B), and wherein each of the at least two adjoined portions (130) are at least partially removed via the extraction opening (130B) without severing a connection between the at least two adjoined portions (¶ [0039]: the support construction thus formed may be removed from the 3D object by pulling on the thread, extracting it and the surrounding support filling from the hollow object, thus enabling 3D-printing of convoluted objects, objects with narrow openings, elongated tube-like objects made of hard or soft material etc.; ¶ [0040]: illustrations of the derivation of an extractable support material thread 130 printed within a hollow 3D object model 90; ¶ [0041]: one or more openings 130B of object 90; ¶ [0053]; ¶ [0062]: the algorithm for designing thread 130 (and/or complementary shape 145) may be configured to prevent knots from forming in the thread, to facilitate extraction without tearing the material being extracted; FIGURES 1-4 and 5A).
Regarding claims 2 and 14, Bressler teaches that the method further comprises a step of filling a space between the support removal structure (130) and the one or more of the plurality of geometries (90B) with a support material (filling material 140) (¶ [0041]: the intermediate space surrounding thread 130 within object cavity 90B 
Regarding claims 3 and 15, Bressler teaches that the method further comprises a step of removing the support material (140) via the extraction opening after the step of fabricating the printed object based on the virtual model (¶ [0052]: filling the cavity in the 3D object beyond thread 130 may be carried out with filling material 140, e.g., support material(s), that has a tensile strength which is lower than that of thread 130, which may then be removed along with thread 130 and/or cleaned after extraction of thread 130; ¶ [0053]: the extractable materials 103, printed according to the description of complementary shape 145 (including 130 and 140), are extracted from composite object 102, leaving a hollow physical object 109 that is described by the hollow object 90; FIGURE 5A).
Regarding claims 4 and 13, Bressler teaches that the method further comprises a step of forming the extraction opening (openings 130B) before the step of fabricating the printed object based on the virtual model, such that the printed object includes the extraction opening (¶ [0041]: one or both ends 130A of thread 130, e.g., at one or more openings 130B of object 90 and/or at one or more dead ends 130C of object 90 may be designed differently from thread 130, e.g., be narrower to further reduce the tearing risk and/or as cleaning is simpler near the object's ends; ¶ [0052]: object opening(s) 130B may connect to cavity 90B, and cleaning filling material 140 after performing the 3D printing process may be simple and not necessarily require thread 130 to fill a large portion of cavity 90B in order to remove the support material(s) 
Regarding claim 8, Bressler teaches that the step of calculating the amount of the support removal structure further comprises: 
calculating a path from a first end (130B) of the virtual model to a second end (130C) of the virtual model (¶ [0065]-¶ [0076]: method stages carried out with respect to a 3D modeling system and 3D object models; FIGURES 1-4, 6); 
propagating a plurality of linked bodies about the path (¶ [0021], ¶ [0077]-¶ [0078]; FIGURES 1-4, 7A-7B, 8A-8B; of note, a plurality of linked bodies are (1) curves, which are a spiral or a Lissajous curve or a combination (FIGURES 1-4), or (2) chains (FIGURES 7A-7B, 8A-8B)); and 
rotating each subsequent body of the plurality of linked bodies to join the plurality of linked bodies together, thereby forming the support removal structure (¶ [0021], ¶ [0077]-¶ [0078]; FIGURES 1-4, 7A-7B, 8A-8B). 
Regarding claim 9, Bressler teaches that the plurality of linked bodies are uniform in size and shape (¶ [0077]-¶ [0078]; 7A-7B, 8A-8B). 
Regarding claim 10, Bressler teaches that the plurality of linked bodies are non-uniform in size and shape (¶ [0021]; FIGURES 1-4).
Regarding claim 11, Bressler teaches a method of designing and printing structures for the purpose of removing a support structure from an additive manufactured object (¶ [0038]), the method comprising the steps of:
generating a virtual model representation of an object (100), the virtual model including a plurality of exterior geometries (90A) defining a shape of the object (90) and a plurality of interior geometries (90B) disposed opposite the plurality of exterior geometries, the plurality of interior geometries at least partially defining a cavity disposed within the virtual model (¶ [0039]; ¶ [0040]; ¶ [0053]; FIGURES 1-4 and 5A);
identifying one of the plurality of interior geometries to be supported via a support removal structure (130) and a support material (140) during fabrication (¶ [0040]; ¶ [0041]; ¶ [0053]; FIGURES 1-4 and 5A);
calculating an amount of a support removal structure (130) disposed within the cavity of the virtual model to support the identified one or more of the plurality of interior geometries by (¶ [0039], ¶ [0041], ¶ [0044], ¶ [0045], ¶ [0048], ¶ [0053], ¶ [0065]-¶ [0076]; FIGURES 5A, 6):
calculating a path from a first end (130B) of the virtual model to a second end (130C) of the virtual model (¶ [0065]-¶ [0076]: method stages carried out with respect to a 3D modeling system and 3D object models; FIGURES 1-4, 6); 
propagating a plurality of linked bodies about the path (¶ [0021], ¶ [0077]-¶ [0078]; FIGURES 1-4, 7A-7B, 8A-8B; of note, a plurality of linked 
rotating each subsequent body of the plurality of linked bodies to join the plurality of linked bodies together, thereby forming the support removal structure (¶ [0021], ¶ [0077]-¶ [0078]; FIGURES 1-4, 7A-7B, 8A-8B); and
fabricating a printed object (102) based on the virtual model (100), the printed object including the plurality of exterior geometries (90A), the plurality of interior geometries (90B), the cavity (90B), and the calculated amount of the support removal structure (130) arranged within the cavity in the calculated overall shape and dimensions (¶ [0039], ¶ [0053]; FIGURES 1-4, 5A),
wherein the calculated support removal structure includes an overall shape and dimensions based on the identified one of the plurality of interior geometries and is arranged to support the identified one of the plurality of interior geometries (¶ [0065]-¶ [0076]; FIGURES 5A, 6).
Regarding claim 12, Bressler teaches that the method further comprises a step of removing at least a portion of the support removal structure 130 from the printed object 103 via an extraction opening 130B disposed within at least one of the plurality of exterior geometries 90A and at least one of the plurality of interior geometries 90B, wherein the extraction opening 130B provides a channel to the cavity (¶ [0039], ¶ [0040], ¶ [0041], ¶ [0053]; for example, FIGURES 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bressler in view of Butcher et al. (US 20170197364 A1, hereinafter Butcher). 
Regarding claims 5, 6, and 16, Bressler teaches that the support removal structure (130) is a first support removal structure (as shown above regarding claims 1 and 11; ¶ [0044]; thread 130 along a central line 110 as indicated by line 111, removing branching 110A and bending beyond specified thresholds 110B or loop 110B). However, Bressler does not specifically teach that the method further comprises (1) a step of calculating an amount of a second support removal structure having an overall shape and dimensions calculated based on the identified one or more of the plurality of geometries and arranged to support the identified one or more of the plurality of geometries (claim 5), and (2) a step of removing at least a portion of the second support removal structure via the extraction opening after the step of fabricating the printed object based on the virtual model (claim 6). 
Butcher teaches a method of additive manufacturing, and more particularly to additively manufacturing a part with an internal passage, combined with mechanically scraping of conglomerated powder entrapped in the internal passage out of the passage, by forming a solid core within at least a portion of the internal passage (¶ [0002], ¶ [0006], ¶ [0007]). Additively manufactured parts can have various types of cores (as shown in FIGURES 1A-1G). Additively manufactured part 52 includes multi-segment core 54 (i.e., the same as the tread 130 as disclosed in Bressler and the support removal structure as recited in claim 1), including first core segment 64 (i.e., a first support removal structure) with attachment feature 66 and second core segment 68 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the additive manufacturing method of a hollow object of Bressler, in particular, the design of the tread structure, to include multiple core (i.e., thread) segments which can fill non-linear area and be manipulated or removed through respective openings as taught by Butcher in order to obtain known results or a reasonable expectation of successful results of effectively removing supporting removal structures and filling materials within internal cavities through multiple openings of the cavities regardless of the bending of the internal cavities (Butcher: derived from ¶ [0006], ¶ [0057], FIGURE 5). Thus, it is obvious that the second support removal structure of modified Bressler would be treated in the step of calculating an amount of the second support removal structure (claim 5) and a step of removing at least a portion of the second support removal structure (claim 6) as the same ways as the ones of the (first) support removal structure as recited in claim 1. 
Regarding claim 7, Bressler teaches that the extraction opening (130B) is a first extraction opening (as shown above regarding claim 1), but does not specifically teach that the method further comprises a step of removing at least a portion of the amount of the support removal structure from the printed object via a second extraction opening.
Butcher teaches that additively manufactured part 52 includes multi-segment core 54 (i.e., the same as the tread 130 as disclosed in Bressler and the support removal structure as recited in claim 1), including first core segment 64 (i.e., a portion of the support removal structure removed out of the first extraction opening) with attachment feature 66 and second core segment 68 (i.e., at least a portion of the support removal structure removed out of a second extraction opening) due to the non-linear geometry of internal passage 58 with bend 60, and use of first core segment 64 and second core segment 68 in additively manufactured part 52 allows for formation and removal of solid cores within an internal passage which includes a non-linear geometry (¶ [0055]-¶ [0057]) (FIGURE 5). Thus, modified Bressler teaches all the claimed limitations, and the motivation to combine applied to claim 5 equally applies here. 
Regarding claim 17, modified Bressler, as applied to claim 16, teaches that the method further comprises a step of removing at least a portion of each of the first (Bressler: thread 130; Butcher: first core segment 64 of muti-segment core 54) and second support removal structures (Butcher: second core segment 68 of muti-segment core 54) via an extraction opening (Bressler: opening(s) 130B; Butcher: openings as shown in FIGURE 5) disposed within at least one of the plurality of exterior geometries and at least one of the plurality of interior geometries, wherein the extraction opening provides a channel to the cavity (Bressler: ¶ [0039], ¶ [0040], ¶ [0041], ¶ [0053]; for example, FIGURE 4; Butcher ¶ [0055]-¶ [0057]; FIGURE 5). Thus, modified Bressler teaches all the claimed limitations, and the motivation to combine applied to claim 16 equally applies here. 
Regarding claim 18, Bressler teaches all the claimed limitations as presented above in the paragraphs regarding claims 1, 4, and 11, including that a support removal structure (thread 130) is calculated, fabricated, removed according to the calculating, fabricating, and removing steps, respectively, as recited in claim 18. However, Bressler does not specifically teach that the support removal structure includes a first support removal structure and a second support removal structure, and the first and second support structures are calculated, fabricated, removed according to the calculating, fabricating, and removing steps, respectively, as recited in claim 18. 
Butcher teaches a method of additive manufacturing, and more particularly to additively manufacturing a part with an internal passage, combined with mechanically scraping of conglomerated powder entrapped in the internal passage out of the passage, by forming a solid core within at least a portion of the internal passage (¶ [0002], ¶ [0006], ¶ [0007]). Additively manufactured parts can have various types of cores (as shown in FIGURES 1A-1G). Additively manufactured part 52 includes multi-segment core 54 (i.e., the same as the tread 130 as disclosed in Bressler and the support removal structure as recited in claim 1), including first core segment 64 (i.e., a first support removal structure) with attachment feature 66 and second core segment 68 (i.e., a second support removal structure) due to the non-linear geometry of internal passage 58 with bend 60, and use of first core segment 64 and second core segment 68 in additively manufactured part 52 allows for formation and removal of solid cores within an internal passage which includes a non-linear geometry (¶ [0055]-¶ [0057]) (FIGURE 5).
Bressler, in particular, the design of the tread structure, to include multiple core (i.e., thread) segments which can fill non-linear area and be manipulated or removed through respective openings as taught by Butcher in order to obtain known results or a reasonable expectation of successful results of effectively removing supporting removal structures and filling materials within internal cavities through multiple openings of the cavities regardless of the bending of the internal cavities (Butcher: derived from ¶ [0006], ¶ [0057], FIGURE 5). Thus, it is obvious that the first and second support removal structures of modified Bressler would be treated in the steps of calculating, fabricating, and removing as recited in claim 18 as the same way as the ones of the support removal structure as recited in claims 1, 4, and 11. 
Regarding claim 19, Bressler teaches all the claimed limitations as presented above in the paragraphs regarding claim 8. 
Regarding claim 20, Bressler teaches all the claimed limitations as presented above in the paragraphs regarding claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ford (GB 2517490 A) teaches an additive manufacturing method for forming a solid object having a removable component in an internal passageway to facilitate removal by an operator (abstract). 
Erno (US 20190375018 A1) teaches an article of manufacture including a part structure formed via a first additive manufacturing process and a floating structure within the part structure which is mechanically decoupled from the part structure (abstract).
Kamitani (US 20190105712 A1) teaches a support member for additive manufacturing (abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744